Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 4, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145950 & (20)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145950
                                                                    COA: 310540
                                                                    Cass CC: 09-010257-FH
  MATTHEW LEE MORNINGSTAR,
          Defendant-Appellant.

  _________________________________________/

         By order of December 26, 2012, the prosecuting attorney was directed to answer
  the application for leave to appeal the August 16, 2012 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because the defendant has failed to meet the burden
  of establishing entitlement to relief under MCR 6.508(D).

         VIVIANO, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 4, 2013                       _________________________________________
         s0225                                                                 Clerk